TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-04-00812-CV



                Austin Radiological Association, John Neal Rutledge, M.D.
                        and David Jay Feldman, M.D., Appellants

                                              v.

Esmeralda Guerrero Gonzalez and Robert A. Gonzalez, Individually and as Next Friends
  of R. A. G., J. A. G., J. C. G., R. J. G., V. E. G., and M. R. G., Minors, Appellees




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. GN104180, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Austin Radiological Association, John Neal Rutledge, M.D., and David

Jay Feldman, M.D., no longer wish to pursue their appeal and have filed an unopposed motion to

dismiss their appeal with prejudice. We grant the motion and dismiss the appeal with prejudice.

Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellants’ Motion

Filed: August 2, 2005